                                             Case 5:19-cv-01294-LHK Document 90 Filed 01/22/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12       RHAWN JOSEPH,                                    Case No. 19-CV-01294-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                         ORDER DENYING PLAINTIFF’S
                                                                                            MOTION TO LIFT STAY
                                  14               v.
                                                                                            Re: Dkt. No. 83
                                  15       CITY OF SAN JOSE, DAVE SYKES,
                                           ROSALYNN HUGHEY, MOLLIE
                                  16       MCLEOD, SEAN FLANAGAN, JASON
                                           GIBILISCO, RICHARD DOYLE, and
                                  17       DOES 1–10,
                                  18                     Defendants.

                                  19
                                                On March 3, 2020, the Court issued an order that: (1) denied Plaintiff’s motion to recuse
                                  20
                                       and motion for disqualification; (2) denied Plaintiff’s motion for default judgment; (3) granted in
                                  21
                                       part and denied in part the Named Defendants’ motion to dismiss; and (4) stayed the instant case
                                  22
                                       in part.1 ECF No. 73. On March 9, 2020, Plaintiff and the Named Defendants filed a stipulation to
                                  23
                                       stay all proceedings. ECF No. 76. Specifically, the parties agreed to stay Plaintiffs’ 42 U.S.C.
                                  24
                                       § 1983 Fourth Amendment unlawful search claim against Named Defendants Sean Flanagan and
                                  25

                                  26

                                  27   1   The Named Defendants are all Defendants except unknown Does 1–10. ECF No. 73 at 1.
                                  28                                                   1
                                       Case No. 19-CV-01294-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION TO LIFT STAY
                                           Case 5:19-cv-01294-LHK Document 90 Filed 01/22/21 Page 2 of 2




                                   1   Jason Gibilisco “until the parallel administrative and potential state court proceedings have been

                                   2   completed.” Id. at 1.

                                   3          On March 10, 2020, the Court granted the parties’ stipulation and stayed the instant case.

                                   4   ECF No. 78. Pursuant to the parties’ stipulation, the Court ordered that “[a]t a minimum, this stay

                                   5   shall remain in effect until the parallel administrative and state court proceedings and their appeals

                                   6   are fully resolved.” Id.

                                   7          On September 1, 2020, Plaintiff filed pro se the instant motion to lift the stay. ECF No. 83.

                                   8   Yet Plaintiff concedes, as he must, that neither administrative nor state court proceedings are fully

                                   9   resolved. See id. ¶ 6 (noting that an administrative appeal hearing has not been held).

                                  10   Administrative appeal hearings have been postponed by the COVID-19 pandemic. Id.; accord

                                  11   McGee Decl. ¶ 3, ECF No. 84-1 (declaration of Senior Deputy City Attorney for San Jose).

                                  12   Parallel state court proceedings have not even begun. See ECF No. 83 ¶ 4 (noting that state court
Northern District of California
 United States District Court




                                  13   must still resolve the issue of Plaintiff’s property abatement). Thus, Plaintiff seeks to violate the

                                  14   stay to which Plaintiff stipulated and that this Court entered.

                                  15          “Parties are bound by their stipulations.” Branch Banking & Tr. Co. v. D.M.S.I., LLC, 871

                                  16   F.3d 751, 765 n.4 (9th Cir. 2017). Moreover, all the reasons warranting a stay remain in effect.

                                  17   Accordingly, Plaintiff’s instant motion to lift the stay is DENIED. The Court reiterates that “[a]t a

                                  18   minimum, this stay shall remain in effect until the parallel administrative and state court

                                  19   proceedings and their appeals are fully resolved.” ECF No. 78.

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: January 22, 2021

                                  23                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28                                                      2
                                       Case No. 19-CV-01294-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION TO LIFT STAY
